Exhibit 10-8

Summary of Non-Employee Director and Named Executive Officer Compensation
Arrangements

Director Compensation

The following table sets forth current rates of cash compensation for
non-employee directors.

Annual Retainer:

 

 

 

Chairman

 

$

75,000

 

Non-employee directors other than Chairman

 

24,000

 

Committee Chair Annual Retainer(1):

 

 

 

Audit Committee

 

10,000

 

Compensation Committee

 

3,000

 

Nominating and Governance Committee

 

3,000

 

Board Meeting Attendance Fee

 

1,000

 

Committee Meeting Attendance Fees(2)

 

1,000

 

 

(1) Effective May 1, 2005.

(2) Prior to March 1, 2005, the committee meeting attendance fee was $700.

In addition to cash compensation, non-employee directors receive an annual award
of 1,000 stock appreciation rights (SARS) (2,700 if Proposal 2 contained in
Cascade’s Proxy Statement for the 2005 Annual Meeting of Shareholders is
approved).  Non-employee directors received an award of 5,000 SARS when the
Cascade Corporation Stock Appreciation Rights Plan was approved at the 2004
Annual Meeting of Shareholders.  Each new director that is elected by the
shareholders will also receive an award of 5,000 SARS.  SARS are granted at fair
market value, become exercisable on an annual basis ratably over four years, and
have a term of ten years.

Non-employee directors are also reimbursed for travel and other expenses
attendant to membership on the Cascade board.

Executive Compensation

Base Salary.   The following table sets forth the base salaries of Cascade’s
named executive officers (as defined in Item 402(a)(3) of Regulation S-K) and
their titles as of the date of filing of Cascade’s Form 10-K for the fiscal year
ended January 31, 2005 (“fiscal 2005”).  All of Cascade’s executive officers are
at-will employees whose compensation and employment status may be changed at any
time by the board of directors.   Base salary increases are determined annually
by the board of directors and become effective on February 1 of each year.

 

 

Fiscal 2005

 

Executive Officer and Position

 

 

 

Salary

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

$

430,000

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

250,000

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

250,000

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

180,000

 

Michael E. Kern, Vice President-Marketing

 

145,000

 

Charlie S. Mitchelson, Vice President and Managing Director, Europe

 

160,000

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

160,000

 

Joseph G. Pointer, Vice President-Finance

 

180,000

 

Anthony F. Spinelli, Vice President-OEM Products

 

165,000

 

 

1


--------------------------------------------------------------------------------


Annual Incentive.   Executive officers are also eligible to receive an incentive
each year under an executive incentive plan approved by Cascade’s board of
directors.  Incentives approved for the named executive officers for fiscal 2005
are as shown in the following table:

Executive Officer

 

 

 

Fiscal 2005 Incentive

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

$

600,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

300,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

300,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

165,000

 

 

Michael E. Kern, Vice President-Marketing

 

 

89,750

 

 

Charlie S. Mitchelson, Vice President and Managing Director, Europe

 

 

18,500

 

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

 

124,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

160,000

 

 

Anthony F. Spinelli, Vice President-OEM Products

 

 

140,000

 

 

 

Annual incentive payments to executive officers are structured to encourage the
building of shareholder value by maximizing Cascade’s pretax income. For fiscal
2005, executives were eligible to receive a specified percentage (depending on
position) of pre-tax income before non-recurring income or expense items,
incentive payments and certain other expenses (“IBT”) if IBT exceeded $17
million.  The percentage of IBT each executive was entitled to receive increased
if IBT exceeded $22 million, and increased again if IBT exceeded $28 million. 
Annual incentive payments were limited to a maximum of 100% to 150% of each
executive’s base salary depending on their position. IBT for fiscal 2005 was
$45.3 million, resulting in incentive payments to executive officers equal to
100% of the maximum amount participants could have received.  Certain executive
officers receive annual incentive payments based upon one or more of the
following: sales levels, pre-tax operating income of the business units for
which they were responsible and IBT of Cascade as a whole. The board of
directors had the discretion to approve annual incentives of up to 30% of base
salary if IBT was below $17 million or if sales or pre-tax operating income
levels were not met.

Long-term Incentive.   The third component of executive compensation for
Cascade’s executive officers is long-term incentive awards.  Long-term incentive
awards granted in fiscal 2005 consisted of awards of SARS under the Cascade
Corporation Stock Appreciation Rights Plan.  The SARS were granted with an
exercise price equal to the fair market value of Cascade's common stock on the
date of the grant, have a term of 10 years, and become exercisable ratably over
four years.  

The number of SARS granted to the named executive officers in fiscal 2005 are as
shown in the following table.

 

 

Stock Appreciation Rights

 

Executive Officer

 

 

 

Awarded in Fiscal 2005

 

Robert C. Warren, Jr., President and Chief Executive Officer

 

 

72,000

 

 

Terry H. Cathey, Senior Vice President and Chief Operating Officer

 

 

48,000

 

 

Richard S. Anderson, Senior Vice President and Chief Financial Officer

 

 

48,000

 

 

Gregory S. Anderson, Senior Vice President-Human Resources

 

 

48,000

 

 

Michael E. Kern, Vice President-Marketing

 

 

33,000

 

 

Charlie S. Mitchelson, Vice President and Managing Director, Europe

 

 

33,000

 

 

Jeffrey K. Nickoloff, Vice President-Corporate Manufacturing

 

 

33,000

 

 

Joseph G. Pointer, Vice President-Finance

 

 

33,000

 

 

Anthony F. Spinelli, Vice President-OEM Products

 

 

33,000

 

 

 

The number of SARS granted to each executive in fiscal 2005 was determined using
grant ranges established by the Compensation Committee of the board of directors
with minimum, target, and

2


--------------------------------------------------------------------------------


maximum grants based on Cascade’s fiscal year ended January 31, 2004 (“fiscal
2004”) return on average assets (defined as net income before extraordinary
items divided by the average total assets at the beginning and end of each
fiscal quarter).  The Compensation Committee set a target rate of return on
average assets, with 100% of the target return on average assets equaling the
target grant of SARS, 90% of the target return on average assets equaling the
minimum grant of SARS and 110% of the target return on average assets equaling
the maximum grant of SARS.  Cascade’s fiscal 2004 return on average assets was
108% of the target rate.  Thus the SARS granted in fiscal 2005 approached the
maximum permitted under the guidelines set by the Compensation Committee.  In
June 2006, the Compensation Committee will recommend long-term incentive awards
based on the fiscal 2005 return on average assets.

Benefit Plans and Other Arrangements.   Executive officers are also eligible to
participate in Cascade’s broad-based benefit programs generally available to all
salaried employees, including health, disability, life insurance programs and a
defined contribution or defined benefit pension plan.  The executives also
receive certain perquisites including the use of company automobiles and tax
reimbursements related thereto.

Messrs. Warren, Cathey, and R.S. Anderson are each a party to a Severance
Agreement with Cascade, which are Exhibits 10.3, 10.2, and 10.1, respectively,
to Cascade’s Form 10-K for fiscal 2005.

3


--------------------------------------------------------------------------------